644 S.E.2d 136 (2007)
LOGAN
v.
The STATE.
No. S07A0359.
Supreme Court of Georgia.
April 24, 2007.
Raymond Logan, Trion, pro se.
Thurbert E. Baker, Atty. Gen., Stephen D. Kelley, Dist. Atty., Harold Lee Joyner, II, Asst. Dist. Atty., for appellee.
SEARS, Chief Justice.
In 1993, Raymond Logan pled guilty in Glynn County to malice murder, burglary, and possession of a knife in the commission of a crime. He received a life sentence for malice murder and a consecutive twenty-five years for the remaining offenses. In 2006, Logan filed a motion to withdraw his guilty plea. Because Logan's motion was filed after the expiration of the term of court in which he was sentenced pursuant to his guilty plea, the trial court correctly ruled that it had no jurisdiction to entertain the motion.[1]
Judgment affirmed.
All the Justices concur.
NOTES
[1]  Henry v. State, 269 Ga. 851, 853, 507 S.E.2d 419 (1998) (citations omitted).